NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 11 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 16-50170

                Plaintiff-Appellee,             D.C. No. 3:15-cr-02659-BEN

 v.
                                                MEMORANDUM*
TANYA MARIE MORREO,

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Southern District of California
                   Roger T. Benitez, District Judge, Presiding

                             Submitted May 8, 2017**

Before:      REINHARDT, LEAVY, and NGUYEN, Circuit Judges.

      Tanya Marie Morreo appeals from the district court’s judgment and

challenges the 180-month sentence imposed following her guilty-plea conviction

for importation of methamphetamine, in violation of 21 U.S.C. §§ 952, 960. We

have jurisdiction under 28 U.S.C. § 1291, and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Morreo contends that the district court’s mitigating role analysis was legally

flawed and resulted in the erroneous denial of her request for a minor role

adjustment under U.S.S.G. § 3B1.2. We review the district court’s interpretation

of the Guidelines de novo, and its application of the Guidelines to the facts for

abuse of discretion. See United States v. Gasca-Ruiz, 852 F.3d 1167, 1170 (9th

Cir. 2017) (en banc). Contrary to Morreo’s contention, the record demonstrates

that the district court properly compared her to her co-participants in the offense

and considered the factors enumerated in the Guideline and the totality of the

circumstances to determine whether Morreo was “substantially less culpable than

the average participant.” See U.S.S.G. § 3B1.2 cmt. n.3(A), (C); United States v.

Quintero-Leyva, 823 F.3d 519, 523 (9th Cir. 2016); see also United States v. Carty,

520 F.3d 984, 992 (9th Cir. 2008) (en banc) (district judges are presumed to know

the law and need not “tick off” all of the sentencing factors). Moreover, in light of

the circumstances of the offense, the district court did not abuse its discretion in

concluding that Morreo was not a minor participant. See Quintero-Leyva, 823 F.3d

at 523 (the court may consider factors other than those included in the commentary

to the Guideline and may deny a reduction even if some of the factors support a

contrary result).

      AFFIRMED.




                                           2                                    16-50170